Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael Anthony McKeown appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2006) complaint and its subsequent orders denying his motion to alter or amend filed pursuant to Fed.R.Civ.P. 59(e). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. McKeown v. Ratigan, No. l:09-cv-00655JMC, 2010 WL 3521849 (D.S.C. Sept. 2, 2010). We deny McKeown’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.